 


110 HR 1639 IH: To provide that no entity performing lead system integrator functions in the acquisition of a major system by the Department of Homeland Security may have any direct financial interest in the development or construction of any individual system or element of any system of systems, and for other purposes.
U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1639 
IN THE HOUSE OF REPRESENTATIVES 
 
March 22, 2007 
Mr. Carney (for himself and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Homeland Security 
 
A BILL 
To provide that no entity performing lead system integrator functions in the acquisition of a major system by the Department of Homeland Security may have any direct financial interest in the development or construction of any individual system or element of any system of systems, and for other purposes. 
 
 
1.Lead system integrator functions under DHS major system acquisitions 
 (a) In General With respect to contracts entered into after May 1, 2007, and except as provided in subsection (b), no entity performing lead system integrator functions in the acquisition of a major system by the Department of Homeland Security may have any direct financial interest in the development or construction of any individual system or element of any system of systems.  
 (b) Exception An entity described in subsection (a) may have a direct financial interest in the development or construction of an individual system or element of a system of systems if— 
 (1) the Secretary of Homeland Security certifies to the Committees on Appropriations of the Senate and the House of Representatives and the House Committee on Homeland Security that— 
 (A) the entity was selected by the Department of Homeland Security as a contractor to develop or construct the system or element concerned through the use of competitive procedures; and  
 (B) the Department took appropriate steps to prevent any organizational conflict of interest in the selection process; or   
 (2) the entity was selected by a subcontractor to serve as a lower-tier subcontractor, through a process over which the entity exercised no control.   
 (c) Construction Nothing in this section shall be construed to preclude an entity described in subsection (a) from performing work necessary to integrate two or more individual systems or elements of a system of systems with each other.  
 (d) Regulations Update Not later than May 1, 2007, the Secretary of Homeland Security shall update the acquisition regulations of the Department of Homeland Security in order to specify fully in such regulations the matters with respect to lead system integrators set forth in this section. Included in such regulations shall be (1) a precise and comprehensive definition of the term lead system integrator, modeled after that used by the Department of Defense, and (2) a specification of various types of contracts and fee structures that are appropriate for use by lead system integrators in the production, fielding, and sustainment of complex systems.  
 
